 Case 2:18-ap-01403-ER            Doc 1 Filed 11/28/18 Entered 11/28/18 10:50:41               Desc
                                  Main Document     Page 1 of 22


 1    STEVEN T. GUBNER - Bar No. 156593
      RICHARD D. BURSTEIN - Bar No. 56661
 2    TALIN KESHISHIAN - Bar No. 201830
      BRUTZKUS GUBNER
 3    21650 Oxnard Street, Suite 500
      Woodland Hills, CA 91367
 4    Telephone: (818) 827-9000
      Facsimile: (818) 827-9099
 5    Email:     sgubner@bg.law
                 rburstein@bg.law
 6               tkeshishian@bg.law
 7    Attorneys for Timothy J. Yoo, Chapter 7 Trustee
 8                                UNITED STATES BANKRUPTCY COURT

 9                                 CENTRAL DISTRICT OF CALIFORNIA

10                                          LOS ANGELES DIVISION

11
      In re                                                  Case No. 2:18-bk-11868-ER
12
      MARIA GUADALUPE ORTIZ SANTOS aka  Chapter 7
13    IRMA MARIA GUADALUPE ORTIZ SANTOS
      aka LUPITA ORTIZ,                 Adv. Case No. 2:18-ap-                           -ER
14
                               Debtor.                       COMPLAINT TO AVOID AND RECOVER
15                                                           FRAUDULENT TRANSFER
16    TIMOTHY J. YOO, CHAPTER 7 TRUSTEE,                     [11 U.S.C. §§ 542, 544, 550 and California
                                                             Civil Code § 3439, et seq.]
17                             Plaintiff,
18    v.
                                                             Status Conference:
19    EDUARDO INFANZON GUTIERREZ, an                         Date:    To be set.
      individual,                                            Time: To be set.
20                                                           Courtroom:
                               Defendant.
21

22

23    TO DEFENDANT EDUARDO INFANZON GUTIERREZ, AN INDIVIDUAL:
24             Plaintiff, Timothy J. Yoo, the duly appointed and acting Chapter 7 Trustee (“Trustee”) on
25    behalf of the bankruptcy estate (“Estate”) of Maria Guadalupe Ortiz Santos aka Irma Maria
26    Guadalupe Ortiz Santos aka Lupita Ortiz (“Debtor”) complaining of defendant Eduardo Infanzon
27    Gutierrez (“Infanzon Gutierrez”), alleges as follows:
28

                                                         1
     2016029
 Case 2:18-ap-01403-ER            Doc 1 Filed 11/28/18 Entered 11/28/18 10:50:41                 Desc
                                  Main Document     Page 2 of 22


 1             1.    The Trustee is informed and believes that on or about September 30, 2009, the Debtor

 2    and Infanzon Gutierrez created a revocable living trust by the name of Eduardo Infanzon Gutierrez

 3    and Irma Maria Guadalupe Ortiz Santos Trust (“Trust”). The Trustees of the Trust were the Debtor

 4    and Infanzon Gutierrez. A true and correct copy of the Trust is attached hereto and incorporated

 5    herein by this reference as Exhibit 1.

 6             2.    This is an action to recover for the benefit of the Estate approximately $225,000.00 of

 7    the approximately $692,000.00 of net proceeds (“Sale Proceeds”) from the Trust’s sale of that

 8    certain parcel of real property which it acquired and to which it held title after the formation of the

 9    Trust, a condominium located at 4314 Marina City Drive, Unit 720, Marina del Rey, California

10    (“Property”). From the Sale Proceeds, the Debtor caused a total of $570,000.00 to be transferred

11    from Bank America account no. 3250-XXXX-8799 held in the name of the Trust over which she

12    was given signing authority (“BofA Account”), in two separate wire transfers on November 28, 2015

13    and November 30, 2015 in the amount of $170,000.00 and $400,000.00, respectively (referred to

14    collectively here as “Transfer”) to the bank account belonging to Infanzon Gutierrez or used for his

15    benefit at Banco Nacional De Mexico SA, Account No. 1186 (“Infanzon Gutierrez Account”). The

16    Debtor and Infanzon Gutierrez agreed between them that not only was Infanzon Gutierrez entitled to

17    return of his initial $120,000.00 deposit for the purchase of the Property but an additional

18    $450,000.00. The Debtor was allowed to retain from the Sale Proceeds only a reimbursement of her

19    initial contribution to the purchase of the Property in the sum of $120,000.00, when in fact she

20    should have received at least an additional $225,000.00 of the Sales Proceeds before any funds were

21    transferred to Infanzon Gutierrez.

22             3.    The Trustee is informed and believes that the Debtor did not receive reasonably

23    equivalent consideration for the Transfer.

24             4.    The Trustee is informed and believes, and based thereon alleges, that the Transfer is

25    property of the Estate.

26                       STATEMENT OF JURISDICTION AND PROCEEDINGS

27             5.    On or about February 20, 2018 (“Petition Date”) Debtor filed a voluntary petition

28    under Chapter 7 of Title 11 of the Unites States Code (“Bankruptcy Code”).

                                                          2
     2016029
 Case 2:18-ap-01403-ER            Doc 1 Filed 11/28/18 Entered 11/28/18 10:50:41                Desc
                                  Main Document     Page 3 of 22


 1             6.     Thereafter Timothy J. Yoo was appointed as the chapter 7 Trustee (“Trustee”), in

 2    which capacity he continues to serve. The Trustee has standing to bring this adversary proceeding on

 3    behalf of the Estate pursuant to 11 U.S.C. §323.

 4             7.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§157(b)(1)

 5    and 1334(a) and General Order No. 13-05 of the United States District Court for the Central District

 6    of California. This is a core proceeding under 28 U.S.C § 157(b)(1), 2(E) and 2(H). The Trustee

 7    consents to final judgment by the Bankruptcy Court.

 8             8.     Venue properly lies in this judicial district pursuant to 28 U.S.C. § 1409(a), in that the

 9    instant proceeding is related to the Debtor’s case under Chapter 7 of the Bankruptcy Code, which

10    case is still pending.

11             9.     This Trustee is informed and believes, and based thereon alleges, that defendant

12    Infanzon Gutierrez is an individual who, at all times herein mentioned, is subject to the jurisdiction of

13    this Court by virtue of his interest in the Trust, its ownership of the Property and his receipt of the

14    Transfer and because he separately owns a residence within the State of California and has

15    maintained other contacts within the jurisdiction of this Court.

16                                 THE EVENTS LEADING TO THE TRANSFER

17             10.    On or about September 30, 2009, the Debtor and Infanzon Gutierrez created the Trust

18    which thereafter held the Property.

19             11.    On or about October 5, 2009, the Debtor and Infanzon Gutierrez purchased the

20    Property at a price of $600,000.00. The Debtor contributed $123,548.40 as an initial deposit toward

21    the purchase of the Property. Infanzon Gutierrez contributed the sum of $120,000.00 as an initial

22    deposit toward the purchase of the Property.

23             12.    The Trustee is informed and believes that the seller of the Property, Donald T. Bolin,

24    Trustee of the Donald T. Bolin 2004 Living Trust dated August 30, 2004 (“Bolin”) provided

25    financing to the Debtor and Infanzon Gutierrez for the balance of the purchase price on the Property.

26    On or about September of 2009, the Debtor and Infanzon Gutierrez both executed a promissory note

27    in favor of Bolin (“Note”) agreeing to the repayment schedule of the loan over a three-year period

28    and Bolin took back a first trust deed on the Property for the sum of $360,000.00.

                                                          3
     2016029
 Case 2:18-ap-01403-ER           Doc 1 Filed 11/28/18 Entered 11/28/18 10:50:41               Desc
                                 Main Document     Page 4 of 22


 1             13.   The Trustee is informed and believes that the Debtor resided at the Property beginning

 2    from on or about September of 2013 through October 2015.

 3             14.   The Trustee is informed and believes that Note was paid off to Bolin in its entirety by

 4    September 2012.

 5             15.   The Trustee is informed and believes that on or about July 1 2016, former State

 6    Senator Nathaniel Holden filed a complaint for Negligence and Negligent Infliction of Emotional

 7    Distress against the Debtor and others in the Los Angeles Superior Court, case number BC625886

 8    (“Holden Action”) arising out of events that allegedly first occurred in or about December of 2013

 9    through July of 2015. The Complaint also included numerous other causes of action against multiple

10    other defendants, including, but not limited to Marina City Club Condominium Owners Association

11    (“Marina”). The Trust and Infanzon Gutierrez also became defendants and/or cross defendants in the

12    Holden Action.

13             16.   The Trustee is informed and believes that Debtor, while aware of the events leading

14    up to and underlying the Holden Action, on or about November 18, 2015, participated with Infanzon

15    Gutierrez through the Trust in selling the Property for the total price of $770,000.00 (“Sale”). The

16    net proceeds from the Sale totaled $692,520.75 and were deposited directly into the Trust’s BofA

17    Account.

18             17.   On or about January of 2018, Marina filed a Cross-Complaint for breach of covenant,

19    declaratory relief, express indemnity, equitable indemnity and implied contractual indemnity against

20    the Debtor and Infanzon Gutierrez in the Holden Action.

21                                                 THE TRANSFER

22             18.   The Trustee is informed and believes, and based thereon alleges, that of the total

23    $692,520.75 Sale Proceeds from the Trust’s sale of the Property held in the Trust’s BofA Account,

24    account no. 3250-XXXX-8799, over which the Debtor was given signing authority, the Debtor

25    caused to be transferred, from the Sale Proceeds, two separate wire transfers on November 28, 2015

26    and November 30, 2015 in the sum of $170,000.00 and $400,000.00, respectively, to be transferred

27    to the Infanzon Gutierrez or for his benefit in the Infanzon Gutierrez Account. The Debtor and

28    Infanzon Gutierrez agreed between them that not only was Infanzon Gutierrez entitled to the return

                                                        4
     2016029
 Case 2:18-ap-01403-ER            Doc 1 Filed 11/28/18 Entered 11/28/18 10:50:41               Desc
                                  Main Document     Page 5 of 22


 1    of his initial $120,000.00 deposit for the purchase of the Property but an additional $450,000.00. The

 2    Debtor was allowed to retain from the Sale Proceeds only a reimbursement of her initial contribution

 3    to the purchase of the Property in the sum of $120,000.00, when in fact she should have received at

 4    least an additional $225,000.00 of the Sale Proceeds before any funds were transferred to Infanzon

 5    Gutierrez.

 6             19. The Trustee is informed and believes that the Debtor did not receive reasonably

 7    equivalent consideration for the Transfer.

 8             20. The Trustee is informed and believes, and based thereon alleges, that the Transfer is

 9    property of the Estate.

10             21. The Trustee is informed and believes that the Debtor and Infanzon Gutierrez in

11    allocating the Sale Proceeds and Debtor in making the Transfer, failed to follow the provisions of the

12    Trust as they had acted under it prior to the Sale.

13             22.    The Trustee is informed and believes, and based thereon alleges, that as a result of the

14    Transfer the Debtor received approximately $225,000.00 too little from the Sale Proceeds.

15                                        FIRST CLAIM FOR RELIEF

16              Avoidance of Fraudulent Transfer Against Defendant (Actual Intent) 11 U.S.C. §§ 544

17                          and California Civil Code §§ 3439.04(a)(1) and 3439.07

18             23.    The Trustee realleges each and every allegation contained in foregoing paragraphs of

19    this Complaint and by this reference, incorporates said allegations as though set forth fully herein.

20             24.    The Trustee is informed and believes and thereon alleges that during the four-year

21    period immediately preceding the Petition Date, Debtor made the Transfer with the actual intent to

22    delay, hinder or defraud Debtor’s creditors.

23             25.    By reason of the foregoing, the Transfer is avoidable pursuant to 11 U.S.C. § 544,

24    California Civil Code § 3439.04(a)(1) and 3439.07.

25    ///

26    ///

27    ///

28    ///

                                                            5
     2016029
 Case 2:18-ap-01403-ER             Doc 1 Filed 11/28/18 Entered 11/28/18 10:50:41                  Desc
                                   Main Document     Page 6 of 22


 1                                            SECOND CLAIM FOR RELIEF

 2             Avoidance of Fraudulent Transfer Against Defendant (Constructive Intent) 11 U.S.C §§

 3                         544 and California Civil Code §§ 3439.04(a)(2) and 3439.07

 4             26.     The Trustee realleges each and every allegation contained in foregoing paragraphs of

 5    this Complaint and by this reference, incorporates said allegations as though set forth fully herein.

 6             27.     The Trustee is informed and believes and thereon alleges that during the four-year

 7    period immediately preceding the Petition Date Debtor made the Transfer. The Transfer was made

 8    without Debtor receiving a reasonably equivalent value in exchange for such transfer and: (i) at a

 9    time that Debtor was engaged or was about to engage in a business or a transaction for which the

10    remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

11    (ii) at a time when Debtor intended to incur, or believed or reasonably should have believed that he

12    or she would incur, debts beyond his or her ability to pay as they became due.

13             28.     By virtue of the foregoing, the Transfer constituted avoidable fraudulent transfer

14    pursuant to 11 U.S.C. §§ 544 and California Civil Code §§ 3439.04(a)(2) and 3439.07.

15                                         THIRD CLAIM FOR RELIEF

16              Recovery of Avoided Transfer Against Defendant 11 U.S.C. § 550 and California Civil

17                                                  Code § 3439.08

18             29.     The Trustee realleges each and every allegation contained in foregoing paragraphs of

19    this Complaint and by this reference, incorporates said allegations as though set forth fully herein.

20             30.     By reason of the foregoing, the Trustee is entitled to recover for the benefit of the

21    Estate the Transfer from Defendants pursuant to 11 U.S.C. § 550 and Civil Code § 3439.08.

22             WHEREFORE, the Trustee respectfully prays for judgment against Defendant as follows:

23             1.      On the first claim for relief, that the Transfer be avoided and recovered for the benefit

24    of the Estate;

25             2.      On the second claim for relief, that the Transfer be avoided and recovered for the

26    benefit of the Estate;

27             3.      On the third claim for relief, for relief as follows: to recover the value of the Transfer

28    from Defendant, for the benefit of the Estate, in the amount of $225,000.00 and according to proof,

                                                           6
     2016029
 Case 2:18-ap-01403-ER           Doc 1 Filed 11/28/18 Entered 11/28/18 10:50:41               Desc
                                 Main Document     Page 7 of 22


 1    plus interest at the maximum legal rate from the date of the Transfer, or such other amount as shall be

 2    shown by proof at trial;

 3             4.    On all claims for relief, that the Trustee be awarded costs incurred in connection with

 4    this action;

 5             5.    For such other and further relief as this Court deems just and proper.

 6

 7    DATED: November 28, 2018                      BRUTZKUS GUBNER
 8

 9                                                  By:____/s/ Richard D. Burstein______________
                                                         Richard D. Burstein
10                                                       Talin Keshishian
                                                    Attorneys for Timothy J. Yoo, Chapter 7 Trustee
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        7
     2016029
Case 2:18-ap-01403-ER   Doc 1 Filed 11/28/18 Entered 11/28/18 10:50:41   Desc
                        Main Document     Page 8 of 22




                          EXHIBIT "1"                                       8
Case 2:18-ap-01403-ER   Doc 1 Filed 11/28/18 Entered 11/28/18 10:50:41   Desc
                        Main Document     Page 9 of 22




                                                                            9
Case 2:18-ap-01403-ER   Doc 1 Filed 11/28/18 Entered 11/28/18 10:50:41   Desc
                        Main Document    Page 10 of 22




                                                                           10
Case 2:18-ap-01403-ER   Doc 1 Filed 11/28/18 Entered 11/28/18 10:50:41   Desc
                        Main Document    Page 11 of 22




                                                                           11
Case 2:18-ap-01403-ER   Doc 1 Filed 11/28/18 Entered 11/28/18 10:50:41   Desc
                        Main Document    Page 12 of 22




                                                                           12
Case 2:18-ap-01403-ER   Doc 1 Filed 11/28/18 Entered 11/28/18 10:50:41   Desc
                        Main Document    Page 13 of 22




                                                                           13
Case 2:18-ap-01403-ER   Doc 1 Filed 11/28/18 Entered 11/28/18 10:50:41   Desc
                        Main Document    Page 14 of 22




                                                                           14
Case 2:18-ap-01403-ER   Doc 1 Filed 11/28/18 Entered 11/28/18 10:50:41   Desc
                        Main Document    Page 15 of 22




                                                                           15
Case 2:18-ap-01403-ER   Doc 1 Filed 11/28/18 Entered 11/28/18 10:50:41   Desc
                        Main Document    Page 16 of 22




                                                                           16
Case 2:18-ap-01403-ER   Doc 1 Filed 11/28/18 Entered 11/28/18 10:50:41   Desc
                        Main Document    Page 17 of 22




                                                                           17
 Case 2:18-ap-01403-ER                       Doc 1 Filed 11/28/18 Entered 11/28/18 10:50:41                                  Desc
                                             Main Document    Page 18 of 22

FORM B104 (08/07)                                                                           2007 USBC, Central District of California
ADVERSARY PROCEEDING COVER SHEET                                                ADVERSARY PROCEEDING NUMBER
(Instructions on Page 2)                                                        (Court Use Only)

PLAINTIFFS                                                         DEFENDANTS
Timothy J. Yoo, Chapter 7 Trustee                                  Eduardo Infanzon Gutierrez, an individual

ATTORNEYS (Firm Name, Address, and Telephone No.)                  ATTORNEYS (If Known)
Brutzkus Gubner
21650 Oxnard Street, Suite 500
Woodland Hills, CA 91367
(818) 827-9000
PARTY (Check One Box Only)                                         PARTY (Check One Box Only)
    Debtor                 U.S. Trustee/Bankruptcy Admin               Debtor                U.S. Trustee/Bankruptcy Admin
    Creditor               Other                                       Creditor              Other
    Trustee                                                            Trustee

CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)

Complaint to Avoid and Recover Fraudulent Transfer [11 U.S.C. §§ 542, 544, 550 and California
Civil Code § 3439, et seq.]

NATURE OF SUIT (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second
alternative cause as 3, etc.)

FRBP 7001(1) – Recovery of Money/Property                          FRBP 7001(6) – Dischargeability (continued)
     11-Recovery of money/property - §542 turnover of                   61-Dischargeability - §523(a)(5), domestic support
property                                                                68-Dischargeability - §523(a)(6), willful and malicious injury
    12-Recovery of money/property - §547 preference                     63-Dischargeability - §523(a)(8), student loan
 1 13-Recovery of money/property - §548 fraudulent transfer             64-Dischargeability - §523(a)(15), divorce or separation
    14-Recovery of money/property – other                          obligation(other than domestic support)
                                                                       65-Dischargeability - other
FRBP 7001(2) – Validity, Priority or Extent of Lien
    21-Validity, priority or extent of lien or other interest in   FRBP 7001(7) – Injunctive Relief
property                                                               71-Injunctive relief – imposition of stay
                                                                       72-Injunctive relief – other
FRBP 7001(3) – Approval of Sale of Property
    31-Approval of sale of property of estate and of a co-owner    FRBP 7001(8) Subordination of Claim or Interest
- §363(h)                                                              81-Subordination of claim or interest

FRBP 7001(4) – Objection/Revocation of Discharge                   FRBP 7001(9) Declaratory Judgment
    41-Objection / revocation of discharge - §727(c),(d),(e)            91-Declaratory judgment

FRBP 7001(5) – Revocation of Confirmation                          FRBP 7001(10) Determination of Removed Action
    51-Revocation of confirmation                                       01-Determination of removed claim or cause

FRBP 7001(6) – Dischargeability                                    Other
     66-Dischargeability - §523(a)(1),(14),(14A) priority tax           SS-SIPA Case – 15 U.S.C. §§78aaa et. seq.
claims
                                                                        02-Other (e.g. other actions that would have been brought
     62-Dischargeability - §523(a)(2), false pretenses, false      in state court if unrelated to bankruptcy case)
representation, actual fraud
     67-Dischargeability - §523(a)(4), fraud as fiduciary,
embezzlement,
larceny
                   (continued next column)
    Check if this case involves a substantive issue of               Check if this is asserted to be a class action under
state law                                                          FRCP 23

   Check if a jury trial is demanded in complaint                  Demand $ To Be Determined
Other Relief Sought
Case 2:18-ap-01403-ER              Doc 1 Filed 11/28/18 Entered 11/28/18 10:50:41                              Desc
                                   Main Document    Page 19 of 22


FORM B104 (08/07), page 2                                                      2007 USBC, Central District of California

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES

NAME OF DEBTOR                                             BANKRUPTCY CASE NO.
MARIA GUADALUPE ORTIZ SANTOS aka IRMA MARIA                2:18-bk-11868-ER
GUADALUPE ORTIZ SANTOS aka LUPITA ORTIZ

DISTRICT IN WHICH CASE IS              DIVISIONAL OFFICE                      NAME OF JUDGE
PENDING
Central District of California         Los Angeles Division                   The Honorable Ernest M.
                                                                              Robles
                             RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                              DEFENDANT                              ADVERSARY PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS         DIVISIONAL OFFICE                      NAME OF JUDGE
PENDING
SIGNATURE OF ATTORNEY (OR PLAINTIFF)

/s/ Richard D. Burstein
DATE                                                       PRINT NAME OF ATTORNEY (OR PLAINTIFF)
November 28, 2018                                          Brutzkus Gubner
                                                           By: Richard D. Burstein

                                               INSTRUCTIONS
        The filing of a bankruptcy case creates an "estate" under the jurisdiction of the bankruptcy court
which consists of all of the property of the debtor, wherever that property is located. Because the
bankruptcy estate is so extensive and the jurisdiction of the court so broad, there may be lawsuits over
the property or property rights of the estate. There also may be lawsuits concerning the debtor’s
discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary proceeding.

        A party filing an adversary proceeding must also must complete and file Form 104, the Adversary
Proceeding Cover Sheet, unless the party files the adversary proceeding electronically through the court’s
Case Management/Electronic Case Filing system (CM/ECF). (CM/ECF captures the information on Form
104 as part of the filing process.) When completed, the cover sheet summarizes basic information on the
adversary proceeding. The clerk of court needs the information to process the adversary proceeding and
prepare required statistical reports on court activity.

           The cover sheet and the information contained on it do not replace or supplement the filing and
service of pleadings or other papers as required by law, the Bankruptcy Rules, or the local rules of court.
The cover sheet, which is largely self explanatory, must be completed by the plaintiff’s attorney (or by the
plaintiff if the plaintiff is not represented by an attorney). A separate cover sheet must be submitted to the
clerk for each complaint filed.

Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the
complaint.

Attorneys. Give the names and addresses of the attorneys, if known.

Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the
defendants.

Demand. Enter the dollar amount being demanded in the complaint.

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of
the form. If the plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro
se, that is, not presented by an attorney, the plaintiff must sign.
            Case 2:18-ap-01403-ER                  Doc 1 Filed 11/28/18 Entered 11/28/18 10:50:41                                      Desc
                                                   Main Document    Page 20 of 22



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &     FOR COURT USE ONLY
 Email Address

 STEVEN T. GUBNER - Bar No. 156593
 RICHARD D. BURSTEIN - Bar No. 56661
 TALIN KESHISHIAN - Bar No. 201830
 BRUTZKUS GUBNER
 21650 Oxnard Street, Suite 500
 Woodland Hills, CA 91367
 Telephone: (818) 827-9000
 Facsimile: (818) 827-9099
 Email: sgubner@bg.law
        rburstein@bg.law
        tkeshishian@bg.law
 Attorney for Plaintiff

                                        UNITED STATES BANKRUPTCY COURT
                                                                              DIVISION
                            CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

 In re:
                                                                            CASE NO.: 2:18-bk-11868-ER

MARIA GUADALUPE ORTIZ SANTOS aka IRMA MARIA
                                            CHAPTER: 7
GUADALUPE ORTIZ SANTOS aka LUPITA ORTIZ,


                                                                            ADVERSARY NUMBER: 2:18-ap-                      -ER
                                                             Debtor(s).


TIMOTHY J. YOO, CHAPTER 7 TRUSTEE,



                                                             Plaintiff(s)           SUMMONS AND NOTICE OF
                                Versus                                          STATUS CONFERENCE IN ADVERSARY
                                                                                    PROCEEDING [LBR 7004-1]
EDUARDO INFANZON GUTIERREZ, an individual,




                                                         Defendant(s)

TO THE DEFENDANT: A Complaint has been filed by the Plaintiff against you. If you wish to defend against the
Complaint, you must file with the court a written pleading in response to the Complaint. You must also serve a copy of
your written response on the party shown in the upper left-hand corner of this page. The deadline to file and serve a
written response is                   . If you do not timely file and serve the response, the court may enter a judgment by
default against you for the relief demanded in the Complaint.

A status conference in the adversary proceeding commenced by the Complaint has been set for:

              Hearing Date:                                 Place:
              Time:                                             255 East Temple Street, Los Angeles, CA 90012
              Courtroom: 1568                                   3420 Twelfth Street, Riverside, CA 92501
                                                                411 West Fourth Street, Santa Ana, CA 92701
                                                                1415 State Street, Santa Barbara, CA 93101
                                                                21041 Burbank Boulevard, Woodland Hills, CA 91367

            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
June 2012                                                             Page 1                          F 7004-1.SUMMONS.ADV.PROC
            Case 2:18-ap-01403-ER                  Doc 1 Filed 11/28/18 Entered 11/28/18 10:50:41                                      Desc
                                                   Main Document    Page 21 of 22



You must comply with LBR 7016-1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate
with the other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least
14 days before a status conference. A court-approved joint status report form is available on the court’s website (LBR
form F 7016-1.67$7865(3257) with an attachment for additional parties if necessary (LBR form F 7016-1.67$786
5(3257$77$&+). If the other parties do not cooperate in filing a joint status report, you still must file with the court a
unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court
may also fine you or impose other sanctions if you fail to appear at a status conference.


                                                                                  KATHLEEN J. CAMPBELL
                                                                                  CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding:




                                                                                  By:
                                                                                               Deputy Clerk




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
June 2012                                                             Page 2                          F 7004-1.SUMMONS.ADV.PROC
            Case 2:18-ap-01403-ER                  Doc 1 Filed 11/28/18 Entered 11/28/18 10:50:41                                      Desc
                                                   Main Document    Page 22 of 22



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:



A true and correct copy of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE IN
ADVERSARY PROCEEDING [LBR 7004-1] will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
June 2012                                                             Page 3                          F 7004-1.SUMMONS.ADV.PROC
